                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 Harvey House,                                §
   Plaintiff,                                 §
                                              §
 v.                                           §
                                              §                         Case No. 4:19-cv-04241
                                              §
 Hunter Warfield, Inc.,                       §
  Defendant.                                  §
                                              §
                                              §

                              CORPORATE DISCLOSURE STATEMENT



         Pursuant to Rule 7.1 of the Federal Rules of Civil, Defendant HUNTER WARFIELD &

ASSOCIATES INC.’S, file its Corporate Disclosure Statement, and respectfully states:

         Hunter Warfield & Associates Inc’s parent company is HWI Holding, Inc. No publicly

held corporation owns 10% or more of Hunter Warfield & Associates Inc’s stock.


                                [SIGNATURE BLOCK ON NEXT PAGE]




DEFENDANT’S RULE 7.1 DISCLOSURES                                                       Page 1 of 2
404.0050 -- Rule 7.1 Disclosures [Draft]
Dated: January 16, 2020                            Respectfully submitted,

                                                    MALONE FROST MARTIN PLLC

                                                    /s/ Robbie Malone
                                                    ROBBIE MALONE
                                                    Texas State Bar No. 12876450
                                                    Email: rmalone@mamlaw.com
                                                    EUGENE XERXES MARTIN, IV
                                                    Texas State Bar No. 24078928
                                                    Email: xmartin@mamlaw.com
                                                    JACOB MICHAEL BACH
                                                    Texas State Bar No. 24100919
                                                    Email: jbach@mamlaw.com
                                                    MALONE FROST MARTIN PLLC
                                                    Northpark Central, Suite 1850
                                                    8750 North Central Expressway
                                                    Dallas, Texas 75231
                                                    TEL: (214) 346-2630
                                                    FAX: (214) 346-2631

                                                    COUNSEL FOR DEFENDANT
                                                    HUNTER WARFIELD, INC.



                                           CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the above and foregoing has been forwarded via
CM/ECF, on this 16th day of January, 2020 to the following recipients:

Joseph S. Davidson
Mohammed O. Badwan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue
Suite 200
Lombard, Illinois 60148
630-575-8181
jdavidson@sulaimanlaw.com
mbadwan@sulaimanlaw.com

ATTORNEYS FOR PLAINTIFF


                                                    /s/ Robbie Malone
                                                    ROBBIE MALONE


DEFENDANT’S RULE 7.1 DISCLOSURES                                                     Page 2 of 2
404.0050 -- Rule 7.1 Disclosures [Draft]
